Citation Nr: 0822511	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-42 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, rated as 10 percent disabling as of February 1, 
2001; as 20 percent disabling as of July 17, 2002; and as 40 
percent disabling as of January 30, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent disability rating for a lumbar spine disability.  
The veteran testified before the Board in February 2006.  The 
Board remanded this claim for additional development in 
November 2006.  

A February 2004 rating decision increased the rating for a 
lumbar spine disability, from 10 to 20 percent disabling, 
effective July 17, 2002.  An August 2007 rating decision 
increased the rating for a lumbar spine disability from 20 to 
40 percent disabling, effective January 30, 2007.  However, 
as those grants do not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period of February 1, 2001, to July 17, 2002, the 
veteran's lumbar spine disability was manifested by no more 
than slight lumbosacral strain or limitation of motion of the 
thoracolumbar spine, and no more than mild intervertebral 
disc syndrome.  Ankylosis has not been shown.  

2.  For the period of July 17, 2002, to January 30, 2007, the 
veteran's lumbar spine disability was manifested by no more 
than moderate lumbosacral strain or limitation of motion of 
the thoracolumbar spine and no more than moderate 
intervertebral disc syndrome, with no incapacitating episodes 
during the past 12 months.  Ankylosis has not been shown.  

3.  For the period since January 30, 2007, the veteran's 
lumbar spine disability was manifested by severe lumbosacral 
strain or limitation of motion of the thoracolumbar spine and 
no more than severe intervertebral disc syndrome, with no 
incapacitating episodes during the past 12 months.  Ankylosis 
has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbar spine disability have not been met for the period of 
February 1, 2001, to July 17, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
(DCs) 5292, 5293, 5294, 5295 (2002).     

2.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met for the period of 
July 17, 2002, to January 30, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
(DCs) 5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 
5237, 5238, 5239, 5242, 5243 (2007).   

3.  The criteria for a rating in excess of 40 percent for a 
lumbar spine disability have not been met since January 30, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 
5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 
5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2007) and 38 C.F.R. 
§ 4.45 (2007) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 
5010.  In the absence of limitation of motion, X- ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

Although there is X-ray evidence of arthritis in the lumbar 
spine, the veteran is already in receipt of a rating in 
excess of 10 percent disabling under a limitation of motion 
diagnostic code.  Therefore, the criteria listed under DC 
5003 cannot serve as a basis for an increased rating for the 
lumbar spine disability.  38 C.F.R. § 4.14.  The Board will 
therefore discuss the applicability of the other regulatory 
criteria.   

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office 
of General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The most favorable regulation will be applied after 
the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  
Therefore, the Board's following decision results in no 
prejudice to the veteran in terms of lack of notice of the 
regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243 (2007).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Normal ranges of motion for each component of 
spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, Plate V, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2007).  

1.  From February 1, 2001, to July 17, 2002 

For the period under consideration, the veteran's lumbar 
spine disability has been rated as 10 percent disabling under 
DC 5292, which contemplates limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  Other 
applicable diagnostic codes include DC 5293, which 
contemplates intervertebral disc syndrome; DC 5294, which 
contemplates sacroiliac injury and weakness; and DC 5295, 
which contemplates lumbosacral strain.  Sacroiliac injury and 
weakness are rated using the criteria for lumbosacral strain.  
38 C.F.R. § 4.71a, DCs 5292, 5293, 5294 (2002).    

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in January 2002, the veteran's lumbar spine 
had 85 degrees flexion, 15 degrees extension, 45 degrees 
lateral flexion to the left, 40 degrees lateral flexion to 
the right, and 45 degrees lateral rotation bilaterally.  
There was no lumbar paraspinal muscle tenderness present nor 
was there any additional limitation of motion due to pain.    

Based upon the ranges of motion recorded at the above 
examination, the Board concludes that the veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is minimal limitation of lumbar motion.  There was no 
limitation due to pain for the range of motion testing in 
January 2002.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was slight, for which a 10 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.    

Similarly, when rated under the old diagnostic code for 
lumbosacral strain, the veteran's low back disability does 
not satisfy the qualitative criteria for a rating higher than 
10 percent.  Under the old schedular criteria of DC 5295, a 
higher rating of 20 percent was not warranted unless there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, there is no 
evidence of any spasm of the paravertebral muscles on extreme 
forward bending.  Furthermore, unilateral loss of lateral 
spine motion was not shown.  Thus, the old schedular criteria 
of DC 5295 may not serve as a basis for an increased rating 
in this particular case.  

Additionally, under the old schedular criteria of DC 5293, 
the diagnostic code for intervertebral disc syndrome, a 
higher rating of 20 percent was not warranted unless there 
was moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. § 4.71a, DC 5293 (2002).  On VA 
examination in January 2002, the veteran complained that he 
had flare-ups of back pain once every two months.  He 
reported that the flare-ups were brought on by rotation of 
his torso to the extreme right or extreme left or by lifting 
any weight greater than 40 pounds.  He described his back 
pain as sharp and more severe than in years past.  He stated 
that it was localized to his low back and that it did not 
radiate to the buttocks or legs or feet.  He denied any 
weakness in the legs or feet.  Examination of the lumbar 
spine revealed no tenderness to palpation or percussion over 
the lumbar vertebrae.  There was no lumbar paraspinal muscle 
tenderness present.  Range of motion testing showed 85 
degrees flexion, 15 degrees extension, 45 degrees lateral 
flexion to the left, 40 degrees lateral flexion to the right, 
and 45 degrees lateral rotation bilaterally.  An MRI revealed 
only mild diffuse bulging annulus fibrosis at the L5-S1 level 
without impingement on the lumbar thecal sac or neural 
foramina.  There was no evidence of disk herniation, and the 
neural foramina were grossly patent at all levels.  X-rays of 
the lumbar spine showed degenerative disk disease at L4-5 
with a grade I spondylolisthesis at L5-S1.  The Board finds 
that the evidence does not show moderate intervertebral disc 
syndrome with recurring attacks.  The veteran's condition 
more nearly approximated a mild intervertebral disc syndrome 
because the flare-ups were not frequent enough to rise to the 
level of a moderate condition.  Thus, the Board finds that an 
increased rating under DC 5293 for a lumbar spine disability 
is not warranted.      

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability does not warrant a 
rating in excess of 10 percent disabling for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating for a lumbar spine 
disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).   

2.  From July 17, 2002, to January 30, 2007 

For the period under consideration, the veteran's lumbar 
spine disability has been rated as 20 percent disabling under 
DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 
4.71a, DC 5295 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine; DC 5293, which contemplates intervertebral 
disc syndrome; and DC 5294, which contemplates sacroiliac 
injury and weakness.  Sacroiliac injury and weakness are 
rated using the criteria for lumbosacral strain.  38 C.F.R. § 
4.71a, DCs 5292, 5293, 5294 (2002).    

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in December 2002, the veteran's lumbar spine 
had 5 degrees flexion before he felt pain and was unable to 
bend any further.  He had 15 degrees extension and full range 
of motion in his lateral flexion.  He was able to go from 
standing to sitting and from sitting to standing without 
obvious impairment.  The examiner could not find any specific 
painful motion of the spine or reproduce any fatigability, 
weakness, or lack of endurance.  On VA examination in March 
2003, the veteran's lumbar spine had 75 to 80 degrees 
flexion, 20 degrees extension, 25 degrees lateral flexion to 
the right, 20 degrees lateral flexion to the left, 25 degrees 
lateral rotation to the right, and 20 degrees lateral 
rotation to the left.  The veteran was noted to feel 
discomfort with extension.  At a May 2005 VA examination, the 
veteran's lumbar spine had 80 degrees flexion, 30 degrees 
extension, and 30 degrees lateral flexion and rotation 
bilaterally.  Because there was pain on all ranges of motion, 
the motion was limited to 50 percent less than it would have 
been without pain.  The examiner noted that fatigue did not 
interfere with the range of motion.  

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the veteran's 
limitation of motion falls at most within the moderate range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is moderate limitation of lumbar motion.  Although 
there was severe limitation of flexion due to pain at the 
December 2002 VA examination, there was no limitation due to 
pain, or at the very most, moderate limitation of motion due 
to pain for the rest of the range of motion testing in March 
2003 and May 2005.  In fact, the numerical findings at that 
examination were not in accord with the narrative summary of 
symptomatology, leading the Board to believe that the 
statement of the veteran having only 5 degrees of flexion is 
possibly in error.  Therefore, the Board finds that the other 
examinations listing ranges of motion are more credible and 
persuasive evidence. Thus, under the old qualitative criteria 
for evaluating limitation of motion of the lumbar spine, the 
veteran's lumbar spine limitation of motion disability was no 
more than moderate, for which a 20 percent rating was 
warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old 
schedular criteria of DC 5292 cannot serve as a basis for an 
increased rating in this particular case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for only a 
10 percent rating: forward flexion greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5242 (2007).  At no time 
has there been favorable ankylosis of the entire 
thoracolumbar spine, which would warrant a rating in excess 
of 20 percent.  Furthermore, the Board finds that limitation 
of thoracolumbar flexion to 30 degrees or less is not shown.  
While the December 2002 VA examination notes flexion to only 
5 degrees, the Board finds the evidence in that examination 
unreliable because of the disagreement between the narrative 
and numerical findings.  Therefore, the Board has relied upon 
the more persuasive and credible evidence from the other 
examinations.  Thus, the Board finds that the new schedular 
criteria of DCs 5236, 5237 and 5242 cannot serve as a basis 
for an increased rating either.  

Additionally, when rated under the old diagnostic code for 
lumbosacral strain, the veteran's lumbar spine disability 
does not satisfy the qualitative criteria for a rating higher 
than 20 percent.  Under the old schedular criteria of DC 
5295, a higher rating of 40 percent was not warranted unless 
there was severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  In this case, there is no evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side.  Furthermore, there was no evidence of 
positive Goldthwaite's sign or marked limitation of forward 
bending in standing position.  Loss of lateral spine motion 
or narrowing or irregularity of joint space were not shown.  
Thus, the old schedular criteria of DC 5295 may not serve as 
a basis for an increased rating in this particular case.  The 
Board notes that there is not a new set of criteria for 
rating a lumbosacral strain other than the General Rating 
Formula for Disease and Injuries of the Spine already 
discussed above.  

Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, the veteran's lumbar 
spine disability again does not satisfy the qualitative 
criteria for a rating higher than 20 percent.  DC 5293 
provides for a 40 percent disability rating when there is 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

On VA examination in December 2002, the veteran complained of 
chronic back pain without relief.  He reported several daily 
episodes of sharp radiating pain to his left leg and stated 
that he felt left leg numbness when he stood for longer than 
2 minutes.  He complained of flare-ups two to three times a 
month.  The examiner could not appreciate any specific 
painful motion to the spine.  There was some pain on 
palpation over L3 to L5 paraspinally.  There was no spasm or 
weakness found.  The examiner found no neurological 
abnormalities.  Range of motion testing revealed 5 degrees 
flexion before the veteran felt pain and was unable to bend 
any further.  He had 15 degrees extension and full range of 
motion in his lateral flexion.  The diagnosis was lumbar disc 
disease.

At a March 2003 VA examination, the veteran complained of 
constant, low level back pain that was aggravated by bending 
and lifting.  He reported leg numbness and tingling.  He 
stated that he had occasional flare-ups of back pain.  
Examination revealed mild tenderness in the lower lumbosacral 
spine and paravertebral muscles on the left.  The veteran had 
75 to 80 degrees flexion, 20 degrees extension, 25 degrees 
lateral flexion to the right, 20 degrees lateral flexion to 
the left, 25 degrees lateral rotation to the right, and 20 
degrees lateral rotation to the left.  He felt discomfort 
with extension.  He had normal strength, intact sensation to 
light touch, and his deep tendon reflexes were 2+.  
Peripheral pulses were intact.  Straight leg raise produced 
some mild pulling discomfort in the left side of the lower 
back.  The diagnosis was degenerative disk disease and grade 
I spondylolysis and spondylolisthesis at L5-S1.

On VA examination in May 2005, the veteran's lumbar spine had 
80 degrees flexion, 30 degrees extension, and 30 degrees 
lateral flexion and rotation bilaterally.  Because there was 
pain on all ranges of motion, the motion was limited to 50 
percent less than it would have been without pain.  The 
examiner noted that fatigue did not interfere with the range 
of motion.  There was pain to palpation of the lumbosacral 
area on the left side.  The veteran had mild scoliosis.  
Straight leg raising and Babinksi's sign were negative 
bilaterally.  Sensation to light touch was intact, and 
strength was normal.  There was no numbness related to the 
veteran's lumbar spine disability.  The diagnosis was 
traumatic injuries to the lumbosacral spine with grade I 
spondylolisthesis and spondylolysis with intermittent 
radiculopathy.

The Board finds that the evidence does not show severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  While intermittent  radiculopathy was 
shown, the evidence does not show a condition that would more 
nearly approximate recurring attacks with only intermittent 
relief as required by the criteria for a higher rating.  
Thus, the Board finds that an increased rating under DC 5293 
for a lumbar spine disability is not warranted.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no evidence that the veteran had 
any incapacitating episodes or hospital admissions related to 
his lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code. 

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.  
 
Turning first to the orthopedic manifestations, on VA 
examination in December 2002, the veteran's lumbar spine had 
5 degrees flexion before he felt pain and was unable to bend 
any further.  He had 15 degrees extension and full range of 
motion in his lateral flexion.  On VA examination in March 
2003, the veteran's lumbar spine had 75 to 80 degrees 
flexion, 20 degrees extension, 25 degrees lateral flexion to 
the right, 20 degrees lateral flexion to the left, 25 degrees 
lateral rotation to the right, and 20 degrees lateral 
rotation to the left.  At a May 2005 VA examination, the 
veteran's lumbar spine had 80 degrees flexion, 30 degrees 
extension, and 30 degrees lateral flexion and rotation 
bilaterally.  Taken together, these ranges of motion would 
warrant a rating of only 10 percent under the general rating 
formula.  The requirement for a rating in excess of 20 
percent under the general rating formula, favorable ankylosis 
of the entire thoracolumbar spine or limitation of flexion to 
30 degrees or less, is not demonstrated.  38 C.F.R. § 4.71a, 
DC 5237 (2007).  

On VA examination in December 2002, there was no evidence of 
urinary incontinence, foot drop, or peripheral neuropathy, to 
include sciatica.  No neurological diagnosis was made.  At a 
March 2003 VA examination, the veteran reported leg numbness 
and tingling.  Examination revealed normal strength, intact 
sensation to light touch, and intact peripheral pulses.  Deep 
tendon reflexes were 2+.  Straight leg raise produced some 
mild pulling discomfort in the left side of the lower back.  
On VA examination in August 2003, the veteran complained of 
low back pain that occasionally radiated to the right leg and 
frequently radiated to the left leg.  He reported also 
experiencing numbness in the legs as well as occasional 
urinary incontinence.  Examination revealed increased 
reflexes in the upper and lower extremities.  Babinski was 
down bilaterally, and there was no clonus elicited.  
Sensation to light touch and pinprick was decreased in the 
left lower leg in the area of his melanoma surgery scar, but 
it was otherwise intact throughout.  There was normal muscle 
strength in the lower extremities bilaterally.  DPP and 
posterior tib pulses were 2/4 bilaterally.  The examiner 
opined that the veteran's back pain with radiation was likely 
a source for the neurological problems on his right side, but 
the lower left extremity neurological deficits were likely 
related to his melanoma surgical resection with nerve 
involvement.  A December 2003 VA examination evaluated the 
veteran's urinary incontinence condition, and the examiner 
found that it was not likely that the urinary incontinence 
was related to his lumbar spine disability because the 
results of the CMG-EMG study were indicative of an overactive 
bladder or upper motor neuron disease.  On VA examination in 
May 2005, the veteran complained of urinary incontinence and 
numbness and pain in his back and down his legs.  The 
examiner found no neurological problems related to the 
veteran's bladder and found that the veteran was not having 
urinary tract problems secondary to his back disability.  
Straight leg raising and Babinski's sign were negative 
bilaterally.  Patellar reflexes were 3/4 bilaterally, and 
Achilles tendon reflexes were 2/4 bilaterally.  Light touch, 
pinprick, and vibratory sensation were normal in both lower 
extremities.  There was some numbness in the medial portion 
of the left calf that was due to his melanoma surgery and had 
nothing to do with his back disability.  Muscle strength was 
5/5.

The Board notes that in a February 2004 rating decision, the 
RO granted service connection and awarded a 10 percent 
disability rating for right lower extremity radiculopathy, 
effective August 20, 2002.  Furthermore, in a November 2006 
decision, the Board denied service connection for urinary 
incontinence as not being secondary to a lumbar spine 
disability.  Additionally, the Board notes that VA examiners 
had concluded that the veteran's lower left extremity 
neurological deficits were likely related to his melanoma 
surgical resection with nerve involvement rather than his 
lumbar spine disability.  While the veteran has complained of 
neurological abnormalities related to his lumbar spine 
disability, including pain that radiated into both legs, 
numbness and weakness in the legs, and urinary incontinence, 
the current medical evidence does not support a conclusion 
that the veteran has any additional neurological symptoms 
amounting to any incomplete paralysis of any nerves related 
to his lumbar spine disability other than the right lower 
extremity radiculopathy, for which he is already in receipt 
of a 10 percent disability rating.  Therefore, a separate 
rating for neurological impairment is not warranted.   

The veteran has been assigned a disability rating of 20 
percent under the rating criteria for lumbosacral strain.  
The Board finds that the criteria for a rating greater than 
20 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's lumbar spine 
disability warrant no more than a 20 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his lumbar spine 
disability beyond that already awarded, as there is no 
objective evidence of any additional neurological 
manifestations related to his lumbar spine disability.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for a lumbar 
spine disability and that claim is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
       
3.  From January 30, 2007, to Present 

For the period under consideration, the veteran's lumbar 
spine disability has been rated as 40 percent disabling under 
DC 5293, which contemplates intervertebral disc syndrome.  38 
C.F.R. § 4.71a, DC 5293 (2002).  Other applicable diagnostic 
codes include DC 5292, which contemplates limitation of 
motion of the lumbar spine; DC 5294, which contemplates 
sacroiliac injury and weakness; and DC 5295, which 
contemplates lumbosacral strain.  Sacroiliac injury and 
weakness are rated using the criteria for lumbosacral strain.  
38 C.F.R. § 4.71a, DCs 5292, 5294, 5295 (2002).    

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DCs 5292, 5294, and 5295, 
the diagnostic codes pertaining to limitation of motion of 
the lumbar spine, sacroiliac injury and weakness, and 
lumbosacral strain, respectively, the maximum disability 
rating allowed under those codes is 40 percent.  38 C.F.R. § 
4.71a, DCs 5292, 5294, 5295.  The veteran is already in 
receipt of a 40 percent rating for his lumbar spine 
disability.  Therefore, the old schedular criteria of DCs 
5292, 5294, and 5295 cannot serve as a basis for an increased 
rating in this particular case.  

Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, a maximum 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293.

On VA examination in January 2007, the veteran complained of 
pain radiating from the low back into both legs.  He also 
reported numbness and weakness in both legs as well as 
urinary incontinence.  The veteran complained of constant 
back pain that was aggravated when he stood for more than 30 
minutes.  He reported wearing three different types of back 
braces.  He stated that his back pain did not interfere with 
his normal daily activities, but that he had missed 7 to 10 
days of work a year due to the back pain.  He reported 
spending two to three days in bed due to back pain.  He 
complained of frequent flare-ups usually with overuse.  
Examination of the back revealed even and symmetric 
musculature bilaterally.  There was tenderness to palpation 
on the paravertebral muscles which were lateral to the mid 
and lower lumbosacral spine on the left.  Range of motion 
testing showed 60 degrees flexion, 25 degrees extension, 25 
degrees lateral flexion on the right, 20 degrees lateral 
flexion on the left, and 25 degrees lateral rotation 
bilaterally.  Neurological examination revealed normal 
strength in all muscle groups of the lower extremities 
bilaterally.  Deep tendon reflexes were 2+ and equal in the 
knees and ankles bilaterally.  Sensation to light touch was 
intact in all dermatomal distributions of the legs and feet 
bilaterally with the exception of the medial side of the left 
calf distal to a scar from melanoma surgery.  Extensors and 
flexors of the toes and peripheral pulses were intact.  
Straight leg raise was negative on the right and caused 
pulling discomfort in the left side of the low back when the 
left leg was fully extended or elevated.  The final diagnoses 
of the veteran's lumbar spine disability were degenerative 
disk disease of the lumbosacral spine and disk herniation of 
L5-S1 with foraminal narrowing and grade I spondylolisthesis 
at L5-S1.  No neurological diagnosis was made.  There was no 
evidence of pronounced intervertebral disc syndrome.  The 
veteran did not have demonstrable muscle spasm in his back, 
and although he complained of pain radiating from his low 
back to both legs as well as numbness and weakness in the 
legs and urinary incontinence, there were no objective 
neurological findings or any other symptoms of sciatic 
neuropathy.  Thus, the Board finds that an increased rating 
under DC 5293 for a lumbar spine disability is not warranted.  

Under the more specific numerical criteria found under the 
revised spinal regulations for lumbosacral strain, the 
veteran's lumbar spine disability again fails to satisfy the 
requirements for more than a 40 percent rating.  The criteria 
delineated in the General Rating Formula for Diseases and 
Injuries of the Spine allows a higher rating of 50 percent if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5242 
(2007).  A January 2007 VA examination shows no evidence of 
unfavorable ankylosis of any part of the spine.  Thus, the 
new schedular criteria of DCs 5236, 5237, 5238, 5239 and 5242 
cannot serve as a basis for an increased rating either.  
  
After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a 60 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the veteran had any 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the veteran had a sufficient length 
of incapacitating episodes or hospital admissions related to 
his lumbar spine disability during any one-year period of the 
rating period under consideration to warrant a higher rating.  
It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in January 2007, the veteran had 60 degrees 
flexion, 25 degrees extension, 25 degrees lateral flexion on 
the right, 20 degrees lateral flexion on the left, and 25 
degrees lateral rotation bilaterally.  There was no evidence 
of ankylosis of the spine.  Taken together, these ranges of 
motion would not warrant a rating in excess of 40 percent 
under the general rating formula, but meet the criteria for 
the 20 percent rating, with flexion limited to 60 degrees, 
but not to less than 30 degrees.  The requirement for a 
higher rating under the general rating formula, unfavorable 
ankylosis of the entire thoracolumbar spine, is not 
demonstrated.  38 C.F.R. § 4.71a, DC 5243 (2007).    

On VA examination in January 2007, the veteran complained of 
pain radiating from the low back into both legs.  He also 
reported numbness and weakness in both legs as well as 
urinary incontinence.  The examiner found that a 2003 EMG 
showed no evidence of active denervation in the S1 myotome 
that would explain the urinary incontinence.  He also noted 
that the veteran's neurosurgeons did not feel that there was 
a neurosurgical explanation for the incontinence.  
Neurological examination revealed normal strength in all 
muscle groups of the lower extremities bilaterally.  Deep 
tendon reflexes were 2+ and equal in the knees and ankles 
bilaterally.  Sensation to light touch was intact in all 
dermatomal distributions of the legs and feet bilaterally 
with the exception of the medial side of the left calf distal 
to a scar from melanoma surgery.  Extensors and flexors of 
the toes and peripheral pulses were intact.  Straight leg 
raise was negative on the right and caused pulling discomfort 
in the left side of the low back when the left leg was fully 
extended.  The veteran felt some discomfort in the low back 
with elevation of the left leg.  The final diagnoses of the 
veteran's lumbar spine disability were degenerative disk 
disease of the lumbosacral spine and disk herniation of L5-S1 
with foraminal narrowing and grade I spondylolisthesis at L5-
S1.  No neurological diagnosis was made.  

The Board notes that in a February 2004 rating decision, the 
RO granted service connection and awarded a 10 percent 
disability rating for right lower extremity radiculopathy, 
effective August 20, 2002.  Furthermore, in a November 2006 
decision, the Board denied service connection for urinary 
incontinence as not being secondary to a lumbar spine 
disability.  The Board additionally notes that the VA 
examiner found any neurological deficits on the left side to 
be related to the veteran's prior melanoma surgery.  While 
the veteran has complained of neurological abnormalities 
related to his lumbar spine disability, including pain that 
radiated into both legs, numbness and weakness in the legs, 
and urinary incontinence, the current medical evidence does 
not support a conclusion that the veteran has any additional 
neurological symptoms amounting to any incomplete paralysis 
of any nerves related to his lumbar spine disability other 
than the right lower extremity radiculopathy, for which he is 
already in receipt of a 10 percent disability rating for a 
sensory neurological impairment.  Therefore, the Board finds 
that no additional separate rating for neurological 
impairment is warranted.   

The veteran has been assigned a disability rating of 40 
percent under the rating criteria for intervertebral disc 
syndrome.  The Board finds that the criteria for a rating 
greater than 40 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's lumbar spine 
disability warrant no more than a 40 percent rating.  The 
Board finds that the veteran is not entitled to any 
additional  separate rating for any neurological component of 
his lumbar spine disability, as there is no objective 
evidence of any additional neurological manifestations 
related to his lumbar spine disability beyond that which has 
already been rated.  The Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for a lumbar spine disability and that claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and August 
2003; rating decisions in June 2003, February 2004, and 
August 2007; statements of the case in March 2004 and October 
2004; and supplemental statements of the case in June 2005 
and August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained medical examinations in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
the duties of notice and assistance.


ORDER

A rating in excess of 10 percent from February 1, 2001, to 
July 17, 2002, for a lumbar spine disability is denied.  

A rating in excess of 20 percent from July 17, 2002, to 
January 30, 2007, for a lumbar spine disability is denied.  

A rating in excess of 40 percent from January 30, 2007, to 
the present, for a lumbar spine disability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


